EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of November [  ], 2016, by
and among Midwest Energy Emissions Corp., a Delaware corporation, with its
principal offices located at 670 D Enterprise Drive, Lewis Center, Ohio 43035
(the “Company”), and the investors identified in their respective “Buyer
Signature Page” attached hereto (individually, a “Buyer” and collectively, the
“Buyers”).

 

WHEREAS:

 

A. The Company and each Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule
506(b) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement that aggregate number of shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), as set
forth opposite such Buyer’s name in column (3) on the schedule of Buyers
attached hereto as Exhibit A (the “Schedule of Buyers”) (which aggregate amount
for all Buyers together shall be [______] shares of Common Stock and shall
collectively be referred to herein as the “Common Shares”).

 

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

D. In connection with the offer and sale of the Common Shares, the Company has
entered into an engagement letter dated October 11, 2016 with Oppenheimer & Co.
Inc. (the “Agent”).

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF COMMON SHARES.

 

(a) Purchase of Common Shares. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, agrees to purchase
from the Company on the Closing Date (as defined below), the number of Common
Shares set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (the “Closing”).

 

(b) Closing. The date and time of the closing (the “Closing”) shall be 10:00
a.m., New York City time, on the date hereof (or such other date and time as is
mutually agreed to by the Company and each Buyer) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
5 and 6 below (the “Closing Date”), at the offices of Kaye Cooper Kay &
Rosenberg LLP, the Company’s outside counsel (or such other location as is
mutually agreed to by the Company and each Buyer).

 

 

(c) Purchase Price. The aggregate purchase price for the Common Shares to be
purchased by each Buyer at the Closing (the “Purchase Price”) shall be the
amount set forth opposite each Buyer’s name in column (5) on the Schedule of
Buyers.

 

 1

 



  

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Common Shares to be issued and sold to such Buyer
at the Closing by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions and (ii) the Company shall deliver
to each Buyer one or more stock certificates, evidencing the number of Common
Shares such Buyer is purchasing, which certificates shall be duly executed on
behalf of the Company and registered in the Company record in the name of such
Buyer or its designee.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants to the Company as of the date hereof and as of
the Closing Date with respect to only itself that:

 

(a) No Public Sale or Distribution. Such Buyer is acquiring the Common Shares
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof in violation of applicable
securities laws, except pursuant to sales registered or exempted under the 1933
Act and any applicable state securities laws; provided, however, that by making
the representations herein, such Buyer does not agree to hold any of the Common
Shares for any minimum or other specific term and reserves the right to dispose
of the Common Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring Common Shares hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person (as defined below) to distribute any of the Common
Shares. For purposes of this Agreement, “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D. Such Buyer has executed and
delivered to the Company a questionnaire (the “Investor Questionnaire”),
substantially in the form attached hereto as Exhibit C, which such Buyer
represents and warrants is true, correct and complete.

 

(c) Reliance on Exemptions. Such Buyer understands that the Common Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Common Shares.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Common Shares that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of, and receive answers from, the Company and
to obtain any additional information which the Company possesses or can acquire
without undue effort or expense and all such questions have been answered to the
satisfaction of such Buyer. Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained herein. Such Buyer
understands that its investment in the Common Shares involves a high degree of
risk and is able to afford a complete loss of such investment. Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Common Shares. Such Buyer confirms and agrees that (i) it has independently
evaluated the investment risks and the merits of its decision to purchase the
Common Shares, (ii) it has not relied on the advice of, or any representations
by, any other Person, other than the Company, in making such decision, and (iii)
no Person, other than the Company, has any responsibility with respect to the
completeness or accuracy of any information or materials furnished to such Buyer
in connection with the transactions contemplated hereby.

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Common Shares or the fairness or
suitability of the investment in the Common Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Common Shares.

 

 2

 



  

(f) Transfer or Resale. Such Buyer understands that, except as provided in the
Registration Rights Agreement: (i) the Common Shares have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in form and substance reasonably acceptable to the Company,
to the effect that such Common Shares to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) such Buyer provides the Company with reasonable assurance that such
Common Shares can be sold, assigned or transferred pursuant to Rule 144
promulgated under the 1933 Act (“Rule 144”) or Rule 144A promulgated under the
1933 Act (“Rule 144A”) (or successor rules thereto) (collectively, “Resale
Exemptions”); (ii) any sale of the Common Shares made in reliance on the Resale
Exemptions may be made only in accordance with the terms of Rule 144 or Rule
144A, as applicable, and further, if a Resale Exemption is not applicable, any
resale of the Common Shares under circumstances in which the seller (or the
Person) through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Common Shares under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.

 

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Common Shares, and, until such time as the resale of the Common
Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, shall bear any legend as required by the “blue
sky” laws of any state and a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of such stock
certificates or other instruments):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate or other instrument without such legend to the holder of the Common
Shares upon which it is stamped or issue to such holder by electronic delivery
at the applicable balance account at The Depository Trust Company (“DTC”), if,
unless otherwise required by state securities laws, (i) such Common Shares are
registered for resale under the 1933 Act (in which case an alternate prospectus
delivery legend may apply), (ii) such Common Shares are sold or transferred in
compliance with Rule 144, including without limitation in compliance with the
current public information requirements of Rule 144 if applicable to the Company
at the time of such sale or transfer, and the holder and its broker have
delivered customary documents reasonably requested by the Company’s transfer
agent and/or counsel to the Company in connection with such sale or transfer, or
(iii) such Common Shares are eligible for sale under Rule 144 without the
requirement that the Company be in compliance with the current public
information requirements of Rule 144 and without other restriction and counsel
to the Company has provided written confirmation of such eligibility to the
Company’s transfer agent (and the Company shall so direct its counsel to provide
such confirmation). The Company shall be responsible for the fees of its
transfer agent and all DTC fees associated with such issuance. If the Company
shall fail for any reason or for no reason (other than failure of a Buyer to
comply with Section 2 (g) ) to issue to the holder of the Common Shares within
three (3) Trading Days after the occurrence of any of (i) through (iii) above, a
certificate without such legend to the holder or to issue such Common Shares to
such holder by electronic delivery at the applicable balance account at DTC, and
if on or after such Trading Day the holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the holder of such Common Shares that the holder anticipated receiving
without legend from the Company (a “Buy-In”), then the Company shall, within
three (3) Business Days after the holder’s request and in the holder’s
discretion, either (i) pay cash to the holder in an amount equal to the holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such unlegended Common Shares shall terminate, or (ii)
promptly honor its obligation to deliver to the holder such unlegended Common
Shares as provided above and pay cash to the holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Bid Price on the date of the
occurrence of any of clauses (i) through (iii), as applicable. As used herein,
(i) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market (as defined in Section 3(d) ), or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time); (ii) “Closing
Bid Price” means, for any security as of any date, the last closing bid price
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m., New York time, as reported by Bloomberg, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the last closing bid price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg, or, if no closing bid price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security as reported in the OTC Pink or “pink sheets” by
OTC Markets Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Closing Bid Price of such security on such date shall be
the fair market value as mutually determined by the Company and such holder of
Common Shares. All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period; and (iii) “Bloomberg” means Bloomberg
Financial Markets.

 



 3

 



 

(h) Organization; Validity; Enforcement. Such Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the corporate, partnership, limited liability company or other
similar power and authority, or is a natural person with the legal capacity, in
each case requisite to enter into and to consummate the transactions
contemplated by this Agreement and the Registration Rights Agreement to which it
is a party and otherwise to carry out its obligations hereunder and thereunder.
This Agreement and the Registration Rights Agreement have been duly and validly
authorized, executed and delivered on behalf of such Buyer and shall constitute
legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the consummation by such
Buyer of the transactions contemplated hereby and thereby will not (i) result in
a violation of the organizational documents of such Buyer or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(j) Short Sales. Between the time such Buyer learned about the offering
contemplated by this Agreement and the public announcement of the offering, such
Buyer has not engaged in any short sales or similar transactions with respect to
the Common Stock, nor has such Buyer, directly or indirectly, caused any Person
to engage in any short sales or similar transactions with respect to the Common
Stock. Such Buyer shall not engage in any short sales involving the Common
Shares in violation of the 1933 Act. Notwithstanding the foregoing, in the case
of a Buyer that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Buyer’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Buyer’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio managers that have knowledge about the financing
transaction contemplated by this Agreement.

 

(k) No General Solicitation and Advertising; Prior Relationship. Such Buyer
represents and acknowledges, to its knowledge, that it has not been solicited to
offer to purchase or to purchase any Common Shares by means of any general
solicitation or advertising within the meaning of Regulation D.

 

(l) Rule 506(d) Representation. Such Buyer represents that it is not a person of
the type described in Section 506(d) of Regulation D that would disqualify the
Company from engaging in a transaction pursuant to Section 506 of Regulation D.

 

(m) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

(n) Trading Market. Such Buyer acknowledges that the shares of Common Stock are
quoted over-the-counter, and that no securities issued by the Company are listed
on a national securities exchange.

 

(o) Regulation M. Such Buyer is aware that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Buyers.

 

(p) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Buyer for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Buyer.

 

 4

 



  

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers, as of the Closing
Date (unless otherwise provided herein), that, except as disclosed in the SEC
Documents and the disclosure schedules delivered by the Company hereunder:

 

(a) Organization and Qualification. Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns a majority of the capital stock or holds a majority
of the equity or similar interest) are entities duly organized and validly
existing in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted. Each of the Company and
its Subsidiaries is duly qualified as a foreign entity to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect. As used in
this Agreement, “Material Adverse Effect” means any material adverse effect on
the business, properties, assets, operations, results of operations, or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or on the transactions contemplated hereby or on the other Transaction
Documents (as defined in Section 3(b) ), or on the authority or ability of the
Company to perform its obligations under the Transaction Documents. The Company
has no Subsidiaries except as set forth on Schedule 3 (a) .

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Registration Rights Agreement and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) to which it is a party and
to issue the Common Shares in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents to which it is a party by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Common
Shares, have been duly authorized by the Company’s Board of Directors and (other
than the filing with the SEC of one or more Registration Statements (as defined
in the Registration Rights Agreement) in accordance with the requirements of the
Registration Rights Agreement and other filings as may be required by state
securities agencies) no further filing, consent, or authorization is required by
the Company, its Board of Directors or its stockholders. This Agreement has been
duly executed and delivered by the Company, and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

 

(c) Issuance of Common Shares. The Common Shares are duly authorized and, upon
issuance, shall be validly issued free from all preemptive or similar rights,
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock. Assuming the
accuracy of each of the representations and warranties set forth in Section 2 of
this Agreement, the offer and issuance by the Company of the Common Shares is
exempt from registration under the 1933 Act.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Common Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined in Section 3 (p) ) or Bylaws (as defined in Section 3
(p) ), any memorandum of association, certificate of incorporation, certificate
of formation, bylaws, any certificate of designations or other constituent
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or the articles of association or bylaws of
the Company or any of its Subsidiaries or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) in any respect under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including other foreign, federal and state securities laws and regulations and
the rules and regulations of the OTCQB (the “Principal Market”) and including
all applicable laws of the State of Delaware and any foreign, federal and state
laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected.

 

 5

 



  

(e) Consents. Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof, other
than the filings or registration required by Sections 4(b) and 4(i) of this
Agreement and the Registration Rights Agreement. The Company is not in violation
of the requirements of the Principal Market and has no knowledge of any facts
that would reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future. The issuance by the Company of the Common Shares shall not
have the effect of delisting or suspending the Common Stock from the Principal
Market.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Common Shares. The Company
acknowledges that each Buyer is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that no Buyer
is acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Buyer or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to such Buyer’s purchase of the Common Shares.

 

(g) No General Solicitation; Fees and Commissions. Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Common
Shares. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby, including, without limitation,
placement agent fees payable to the Agent in connection with the sale of the
Common Shares. The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim. The Company
acknowledges that it has engaged the Agent in connection with the sale of the
Common Shares. Other than the Agent, neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Common Shares.

 

(h) No Integrated Offering. Other than as contemplated by the Transaction
Documents, assuming the accuracy of the Buyer’s representations and warranties
set forth in Section 2, neither the Company nor any Person acting on its behalf
has, directly or indirectly, at any time within the past six (6) months, made
any offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Common Shares as
contemplated hereby or (ii) cause the offering of the Common Shares pursuant to
the Transaction Documents to be integrated with prior offerings by the Company
for purposes of any applicable law, regulation or shareholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market on which any of the securities of the Company are listed or
designated.

 

(i) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Common Shares and any Buyer’s
ownership of the Common Shares. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

 

 6

 



  

(j) SEC Documents; Financial Statements. During the one (1) year prior to the
date hereof, the Company has filed or furnished all reports, schedules, forms,
statements and other documents required to be filed or furnished by it with the
SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “1934 Act”) (all of the foregoing filed or furnished prior
to the date hereof, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing or furnishing and has filed or
furnished any such SEC Documents prior to the expiration of any such extension.
The Company has delivered or made available to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective filing dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (“GAAP”) (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

(k) Absence of Certain Changes, Undisclosed Events, Liabilities or Developments.
Except as disclosed in Schedule 3 (k) or as set forth in the SEC Documents,
since September 30, 2016, (i) there has been no event, occurrence or development
that would, to the Company’s knowledge, reasonably be expected to result in a
Material Adverse Effect, (ii) neither the Company nor any of its Subsidiaries
has incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not (A) declared or paid any dividends, (B) sold any
assets, individually or in the aggregate, in excess of $100,000 outside of the
ordinary course of business or (C) had capital expenditures, individually or in
the aggregate, in excess of $100,000 and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Company stock option plans.

 

(l) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designations of any outstanding series of preferred stock of the Company (if
any), its Certificate of Incorporation or Bylaws or their organizational charter
or memorandum of association or certificate of incorporation or articles of
association or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as set
forth in Schedule 3 (l) , during the one (1) year prior to the date hereof, the
Common Stock has been designated for quotation on the Principal Market. Except
as set forth in Schedule 3 (l) , during the one (1) year prior to the date
hereof, (i) trading in the Common Stock has not been suspended by the SEC or the
Principal Market and (ii) the Company has received no communication, written or
oral, from the SEC or the Principal Market regarding the suspension or delisting
of the Common Stock from the Principal Market. The Company and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

 7

 



  

(m) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(n) Sarbanes-Oxley Act. Except as disclosed in Schedule 3(n) , the Company is in
material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

 

(o) Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other entity in which
any such officer, director, or employee has a substantial interest or is an
officer, director, trustee or partner.

 

(p) Equity Capitalization. As of the Closing Date, the authorized capital stock
of the Company consists of (i) 150,000,000 shares of Common Stock, of which as
of the date hereof, 51,786,885 shares are issued and outstanding, 8,335,458
shares are reserved for issuance pursuant to the Company’s stock option and
purchase plans and approximately 60,000,000 shares are reserved for issuance
pursuant to securities (other than the aforementioned options) exercisable or
exchangeable for, or convertible into, Common Stock, (ii) 2,000,000 shares of
preferred stock, par value $0.001 per share, none of which are issued and
outstanding as of the date hereof and (iii) 34,159,393 shares of Common Stock
held by non-affiliates of the Company. All of such outstanding shares have been,
or upon issuance will be, validly issued and are fully paid and nonassessable.
Except as set forth in the SEC Documents or as disclosed in Schedule 3(p): (i)
none of the Company’s capital stock is subject to rights of first refusal,
rights of participation, preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness (as
defined below) of the Company or any of its Subsidiaries or by which the Company
or any of its Subsidiaries is or may become bound; (iv) there are no financing
statements securing obligations in any material amounts, either singly or in the
aggregate, filed in connection with the Company or any of its Subsidiaries; (v)
except as set forth in the SEC Documents and in the Registration Rights
Agreement, there are no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act; (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Common Shares; and (viii) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
The Company has furnished or made available to the Buyers true, correct and
complete copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for shares of Common Stock and the material rights of the holders thereof in
respect thereto.

 

 8

 



  

(q) Indebtedness and Other Contracts. Except as set forth in the SEC Documents
or as disclosed in Schedule 3(q), neither the Company nor any of its
Subsidiaries (i) has any outstanding Indebtedness (as defined below), (ii) is a
party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument would reasonably be expected to have a Material Adverse Effect, (iii)
is in violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.
Schedule 3 (q) provides a detailed description of the material terms of any such
outstanding Indebtedness. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services, including, without limitation, “capital leases” in
accordance with GAAP (other than trade payables entered into in the ordinary
course of business consistent with past practice), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any Indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

 

(r) Litigation. There is no action, suit, proceeding, inquiry or investigation
before or by the Principal Market, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s Subsidiaries or any of the Company’s or
its Subsidiaries’ officers or directors, whether of a civil or criminal nature
or otherwise, in their capacities as such, except as set forth in Schedule 3 (r)
. The matters set forth in Schedule 3 (r) would not reasonably be expected to
have a Material Adverse Effect.

 

(s) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

(t) Employee Relations.

 

(i) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. The Company and its
Subsidiaries believe that their relations with their employees are good. No
executive officer (as defined in Rule 501(f) under the 1933 Act) of the Company
or any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer of the Company or any of its Subsidiaries, to the knowledge of
the Company or any of its Subsidiaries, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing matters.

 

 9

 



  

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations, applicable to them, with respect to
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(u) Title. The Company and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all liens, except
for (i) liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries, (ii) liens for the payment of U.S.,
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and the payment of which is neither delinquent
nor subject to penalties and (iii) liens identified on Schedule 3(u) . Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

 

(v) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, original works of authorship,
patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted
except for any such Intellectual Property Rights the failure to own, possess or
license of which would not reasonably be expected to have a Material Adverse
Effect. None of the Company’s Intellectual Property Rights have expired or
terminated or have been abandoned or are expected to expire or terminate or are
expected to be abandoned, within three (3) years from the date of this
Agreement. The Company does not have any knowledge of any infringement by the
Company or its Subsidiaries of Intellectual Property Rights of others. There is
no claim, action or proceeding being made or brought, or to the knowledge of the
Company or any of its Subsidiaries, being threatened, against the Company or any
of its Subsidiaries regarding its material Intellectual Property Rights. Neither
the Company nor any of its Subsidiaries is aware of any facts or circumstances
that might give rise to any of the foregoing infringements or claims, actions or
proceedings. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.

 

(w) Environmental Laws. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) neither the Company
nor its Subsidiaries is in violation of any Environmental Laws (as hereinafter
defined) applicable to them, (ii) the Company and its Subsidiaries have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) the Company
and its Subsidiaries are in compliance with all terms and conditions of any such
permit, license or approval. The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”)into the environment, or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

 

(x) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(y) Investment Company Status. Neither the Company nor any Subsidiary is, and
upon consummation of the sale of the Common Shares, will be, an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.

 

 10

 



  

(z) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all U.S. federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

 

(aa) Internal Accounting and Disclosure Controls. Except as set forth in
Schedule 3 (aa) or as set forth in the SEC Documents, the Company and each of
its Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity GAAP and to maintain asset and liability accountability, (iii) access
to assets or incurrence of liabilities is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. Except as set forth in Schedule 3 (aa) or as set
forth in the SEC Documents, the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by the Company
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.

 

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

 

(cc) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) that are required to be paid in connection
with the sale and transfer of the Common Shares to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

(dd) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of any of the Common Shares, (ii) other than
the Agent, sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Common Shares, or (iii) other than the Agent, paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company.

 

(ee) Acknowledgement Regarding Buyers’ Trading Activity. Except as otherwise
provided in Section 4(m) , the Company acknowledges that (i) none of the Buyers
has been asked to agree, nor has any Buyer agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Common
Shares for any specified term; (ii) any Buyer, and counter-parties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock that was
established prior to such Buyer’s knowledge of the transactions contemplated by
the Transaction Documents, and (iii) each Buyer shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents, one or more Buyers may engage in hedging and/or trading
activities at various times during the period that the Common Shares are
outstanding, and (b) such hedging and/or trading activities, if any, can reduce
the value of the existing stockholders’ equity interest in the Company both at
and after the time the hedging and/or trading activities are being conducted.
Subject to the provisions of Section 2(j) and Section 4(m) , the Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement or any of the documents executed in
connection herewith.

 

 11

 



  

(ff) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Common Shares remain outstanding, shall not become, a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
any Buyer’s request.

 

(gg) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

 

(hh) No Additional Agreements. Neither the Company nor any of its Subsidiaries
has any agreement or understanding with any Buyer with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

(ii) No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company.

 

(jj) Disclosure. No event or circumstance has occurred or information exists
with respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company prior to the consummation of the transactions contemplated by the
Transaction Documents but which has not been so publicly announced or disclosed.
The Company acknowledges that no Buyer makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2 and in the Investor Questionnaire.

 

(kk) Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

(ll) No “Bad Actor” Disqualification Events. Except as set forth in Schedule
3(ll) , no “bad actor” disqualifying event described in Rule 506(d)(1)(i)–(viii)
of the 1933 Act (a “Disqualification Event”) is applicable to the Company or, to
the Company’s knowledge, any Company Covered Person (as defined below), except
for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is
applicable. “Company Covered Person” means, with respect to the Company as an
“issuer” for purposes of Rule 506 promulgated under the 1933 Act, any Person
listed in the first paragraph of Rule 506(d)(1).

 

(mm) Other Covered Persons. The Company is not aware of any Person (other than
the Agent) that has been or will be paid (directly or indirectly) remuneration
for solicitation of Buyers or potential purchasers in connection with the sale
of any Common Shares.

 

 12

 



  

4. COVENANTS.

 

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 5 and 6 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Common Shares as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing (provided that this requirement shall be
deemed satisfied upon the filing of the Form D through the SEC’s EDGAR system).
Subject to Section 18 of the 1933 Act, the Company shall, on or before the
Closing Date, take such reasonable action as the Company shall determine is
necessary in order to obtain an exemption for or to qualify the Common Shares
for sale to the Buyers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers who request in writing such evidence on
or prior to the Closing Date. Subject to Section 18 of the 1933 Act, the Company
shall make all filings and reports relating to the offer and sale of the Common
Shares required under applicable securities or “Blue Sky” laws of the states of
the United States following the Closing Date.

 

(c) Reporting Status. During the Registration Period (as defined in the
Registration Rights Agreement), the Company shall timely file all reports
required to be filed with the SEC pursuant to the 1934 Act and shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would no longer
require or otherwise permit such termination.

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Common Shares for the repayment of senior indebtedness, working capital and
general corporate purposes.

 

(e) Financial Information. The Company agrees to send the following items to
each Buyer during the Registration Period (i) unless the following are filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, within one (1) Business Day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any
Current Reports on Form 8 K (or any analogous reports under the 1934 Act) and
any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, (ii) unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, on the
same day as the release thereof, facsimile or e-mailed copies of all press
releases issued by the Company or any of its Subsidiaries, and (iii) copies of
any notices and other information made available or given to the stockholders of
the Company generally, contemporaneously with the making available or giving
thereof to the stockholders. As used herein, “Business Day” means any day other
than Saturday, Sunday or other day on which commercial banks in The City of New
York are authorized or required by law to remain closed.

 

(f) Listing. The Company shall maintain the authorization for quotation of the
Common Stock on the Principal Market or any other Eligible Market. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 4 (f) . As used herein, “Eligible Market” means the Principal
Market (or any equivalent replacement thereof), the NYSE MKT LLC, The NASDAQ
Global Market, The NASDAQ Global Select Market, The NASDAQ Capital Market or The
New York Stock Exchange, Inc.

 

(g) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Agent. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Common Shares to the Buyers.

 

(h) Pledge of Common Shares. Notwithstanding anything to the contrary contained
in Section 2(f), the Company acknowledges that the Common Shares may be pledged
by a Buyer in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Common Shares. The pledge of Common
Shares shall not be deemed to be a transfer, sale or assignment of the Common
Shares hereunder, and no Buyer effecting a pledge of Common Shares shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that a
Buyer and its pledgee shall be required to comply with the provisions of Section
2(f) hereof in order to effect a sale, transfer or assignment of Common Shares
to such pledgee. The Company hereby agrees to execute and deliver such
documentation as a pledgee of the Common Shares may reasonably request in
connection with a pledge of the Common Shares to such pledgee by a Buyer.

 

 13

 



  

(i) Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York City time, on the first Business Day after the date hereof, the
Company shall issue a press release reasonably acceptable to the Buyers (the
“Press Release”) and file a Current Report on Form 8-K describing the terms of
the transactions contemplated by the Transaction Documents in the form required
by the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement, and the form of Registration Rights
Agreement, as exhibits to such filing (including all attachments, the “8-K
Filing”). From and after the date of the filing of the 8-K Filing with the SEC,
no Buyer shall be in possession of any material, nonpublic information received
from the Company, any of its Subsidiaries or any of their respective officers,
directors, affiliates, employees or agents, that is not disclosed in the 8-K
Filing or in any other SEC Document. In addition, effective upon the filing of
the 8-K Filing, the Company acknowledges that any and all confidentiality or
similar obligations under any agreement, whether written or oral, entered into
in connection with the transactions contemplated by this Agreement, between the
Company or any of its Subsidiaries, on the one hand, and any of the Buyers or
any of their affiliates, on the other hand, shall terminate. The Company shall
not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, affiliates, employees and agents, not to,
provide any Buyer with any material, nonpublic information regarding the Company
or any of its Subsidiaries from and after the date hereof without the express
prior written consent of such Buyer. To the extent that the Company delivers any
material, non-public information to a Buyer without such Buyer’s consent, the
Company hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents with respect to,
or a duty not to trade on the basis of, such material, non-public information.
Subject to the foregoing, neither the Company, its Subsidiaries nor any Buyer
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of any Buyer, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Except for the
Registration Statement required to be filed pursuant to the Registration Rights
Agreement or as required by applicable law, without the prior written consent of
any applicable Buyer, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of such Buyer as a buyer of Common Shares
hereunder in any filing, announcement, release or otherwise.

 

(j) [RESERVED]

 

(k) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not reasonable be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

(l) Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending at such time that all of
the Common Shares, if a registration statement is not available for the resale
of all of the Common Shares, may be sold without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1), if the Company shall (i) fail for any reason to satisfy the
requirements of Rule 144(c)(1), including, without limitation, the failure to
satisfy the current public information requirement under Rule 144(c) or (ii) if
the Company has ever been an issuer described in Rule 144(i)(1)(i) or becomes
such an issuer in the future, and the Company shall fail to satisfy any
condition set forth in Rule 144(i)(2) (a “Public Information Failure”) then, as
partial relief for the damages to any holder of Common Shares issued hereunder
by reason of any such delay in or reduction of its ability to sell the Common
Shares (which remedy shall not be exclusive of any other remedies available at
law or in equity), the Company shall pay to each such holder an amount in shares
of Common Stock equal to 1% of the number of shares purchased by such holder
pursuant to this Agreement on the day of a Public Information Failure and on
every thirtieth (30th) day thereafter until the earlier of (i) the date such
Public Information Failure is cured and (ii) such time that such public
information is no longer required pursuant to Rule 144. The payments to which a
holder shall be entitled pursuant to this Section 4 (l) are referred to herein
as “Public Information Failure Payments.” Public Information Failure Payments
shall be paid on the earlier of (i) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (ii) the third
(3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of one and one half percent
(1.5%) per month (prorated for partial months) until paid in full.

 

 14

 



  

(m) Short Sales. Starting on the date hereof and ending on the forty fifth
(45th) day following the Closing Date, no Buyer shall engage in any short sales
or similar transactions with respect to the Common Stock, nor cause any Person
to engage in any short sales or similar transactions with respect to the Common
Stock.

 

(n) Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Company Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Company Covered Person.

 

5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Common Shares to
each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and the Investor Questionnaire and delivered each of the same to the
Company.

 

(ii) Such Buyer shall have delivered its Purchase Price to the Company, for the
Common Shares being purchased by such Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

 

(iii) The representations and warranties in Section 2 of such Buyer shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

6. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Common Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 

(i) The Company shall have duly executed and delivered to such Buyer each of the
following documents to which it is a party: (A) each of the Transaction
Documents and (B) the Common Shares (in such amounts as such Buyer shall have
requested on its signature page hereto) being purchased by such Buyer at the
Closing pursuant to this Agreement.

 

(ii) Such Buyer shall have received the opinion of Kaye Cooper Kay & Rosenberg
LLP, the Company’s outside counsel, dated as of the Closing Date, in
substantially the form of Exhibit D attached hereto.

 

(iii) The Company shall have delivered to such Buyer a certificate evidencing
the good standing of the Company in the Company’s jurisdiction of incorporation
issued by the Secretary of State (or comparable office) of such jurisdiction, as
of a date within ten (10) days of the Closing Date.

 

 15

 



  

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business, as of a date within ten (10) days of the Closing
Date.

 

(v) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit E.

 

(vi) The representations and warranties in Section 3 of the Company shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by such Buyer in the form attached hereto
as Exhibit F.

 

(vii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Common
Shares.

 

(viii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

7. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement and any amendments hereto may be executed and
delivered in two or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement, and shall become effective when counterparts have been signed by each
party hereto and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. In the event that any signature
to this Agreement or any amendment hereto is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract and each party hereto forever waives
any such defense.

 

 16

 



  

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of at least a majority of the
aggregate amount of Common Shares issued hereunder (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction occurring after the date thereof) (the “Required Holders”); provided
that any such amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Buyer relative to the comparable rights and obligations of the other
Buyers shall require the prior written consent of such adversely affected Buyer.
Any amendment or waiver effected in accordance with this Section 7(e) shall be
binding upon each Buyer and the Company. No such amendment shall be effective to
the extent that it applies to less than all of the Buyers. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration (other than the reimbursement of legal fees) also is offered
to all of the parties to the Transaction Documents. The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement, no
Buyer, as a buyer hereunder, has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party), (iii) when sent, if sent by electronic mail; or (iv) one (1)
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses, facsimile
numbers and e-mail addresses for such communications shall be:

 

 17

 



  

If to the Company:

 

Midwest Energy Emissions Corp.

670 D Enterprise Drive

Lewis Center, OH 43035

Telephone: (614) 505-6995

Facsimile:
Attention: Rich Gross

Email: rgross@midwestemissions.com

 

With a copy to:

 

Kaye Cooper Kay & Rosenberg, LLP

30A Vreeland Road, Suite 230

Florham Park, NJ 07932

Telephone: (973) 443.0670
Facsimile: (973) 443.0609

Attention: David Kaye

E-mail: dmkaye@kcfkr.com

 

and

 

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue, 18th Floor

New York, NY 10176

Telephone: (212) 880-9869
Facsimile: (212) 986-8866

Attention: Jonathan Ain

E-mail: jain@kkwc.com

 

If to the Transfer Agent:

 

Transfer Online, Inc.

512 SE Salmon Street

Portland, OR 97214

Telephone: (503) 227.2950

Facsimile: (503) 227.6874

Attention: Carolyn Hall

E-mail: carolyn@transferonline.com

 

If to any Buyer:

 

At the address of such Buyer set forth on Exhibit A to this Agreement.

 

With a copy to:

 

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor

New York, NY 10006

Telephone: (212) 930-9700
Facsimile: (212) 930-9725

Attention: Gregory Sichenzia

E-mail: gsichenzia@srff.com

 

 18

 



  

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or e-mail containing the time, date,
recipient facsimile number and an image of the first page of such transmission
or (C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile, receipt by e-mail or receipt from an
overnight courier service in accordance with clause (i), (ii) (iii) or (iv)
above, as applicable.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Required Holders. A Buyer may assign some or all of its rights
hereunder in connection with the transfer of its Common Shares purchased
hereunder without the consent of the Company, in which event such assignee shall
be deemed to be a Buyer hereunder with respect to such assigned rights.

 

(h) No Third Party Beneficiaries. The Agent shall be the sole third party
beneficiary of the representations and warranties of the Buyers in Section 2 and
the representations and warranties of the Company in Section 3. This Agreement
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except that each Indemnitee shall have
the right to enforce the obligations of the Company with respect to Section 7(o)
.

 

(i) [Intentionally omitted]

 

(j) [Intentionally omitted]

 

(k) Survival. The representations and warranties of the Company and the Buyers
contained in Sections 2 and 3 , and the agreements and covenants set forth in
Sections 4 and 7 shall survive the Closing. Each Buyer shall be responsible only
for its own representations, warranties, agreements and covenants hereunder.

 

(l) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(m) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Common Shares thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and all of its stockholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents, except with respect to any Indemnified Liabilities
resulting from or arising out of any Indemnitee’s gross negligence, bad faith,
willful misconduct or fraud. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 7(m) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

 

 19

 



  

(n) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(o) Remedies. Each Buyer shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Buyers. The Company therefore agrees that the Buyers
may be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

(p) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

(q) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(r) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group, and the Company shall not assert any such claim with respect to
such obligations or the transactions contemplated by the Transaction Documents
and the Company acknowledges that the Buyers are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Pages Follow]

  

 20

 



  

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Stock Purchase Agreement to be duly executed as of the
date first written above.

 



COMPANY:

MIDWEST ENERGY EMISSIONS CORP.

By:

 

Name:

 

Title:



 

 21

 



 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Stock Purchase Agreement to be duly executed as of the
date first written above.

 

BUYER:

 

 

Please print above the exact name(s) in which the Common Shares are to be held

 

Date: _____________________

 

Number of Common Shares Purchased: _____________________

Purchase Price: $[____]

 

Please check the applicable box below to specify the manner in which you would
like the Common Shares issued (note that physical stock certificates will be
mailed to the “Address for Notice” below):

 

¨ Book Entry              or                ¨ Physical Stock Certificate

 



INDIVIDUAL INVESTOR:

 

__________________________________________

(print name)

 

__________________________________________

(signature)

 

PARTNERSHIP, CORPORATION, TRUST, LIMITED LIABILITY COMPANY, CUSTODIAL ACCOUNT,
OR OTHER INVESTOR:

 

__________________________________________

(print name of entity)

 

By: _______________________________________

(signature of person signing on
behalf of entity)

 

Name:_____________________________________

 

Title: _____________________________________

 

SSN/Tax I.D. No.:_______________________

 

Address for Notice:

_____________________________________

_____________________________________

_____________________________________

Tel: _________________________________

Fax: ________________________________

Email: _______________________________

 

Tax I.D. No.:___________________________

 

Address for Notice:

_____________________________________

_____________________________________

_____________________________________

Tel: __________________________________

Fax: __________________________________

Email:_________________________________



 



 22

 



 



EXHIBITS

Exhibit A

Schedule of Buyers

Exhibit B

Form of Registration Rights Agreement

Exhibit C

Investor Questionnaire

Exhibit D

Form of Opinion of Company Counsel

Exhibit E

Form of Secretary’s Certificate

Exhibit F

Form of Compliance Certificate

 

SCHEDULES

Schedule 3(a)

Subsidiaries

Schedule 3(k)

Absence of Certain Changes

Schedule 3(l)

Regulatory Permits

Schedule 3(n)

Sarbanes-Oxley Act

Schedule 3(p)

Equity Capitalization

Schedule 3(q)

Indebtedness and Other Contracts

Schedule 3(r)

Absence of Litigation

Schedule 3(u)

Title

Schedule 3(aa)

Internal Accounting and Disclosure Controls

Schedule 3(ll)

No “Bad Actor” Disqualification Events



 

 



23



 